Title: To James Madison from James Johnson, 12 June 1815
From: Johnson, James
To: Madison, James


                    
                        Dear sir,
                        Great Crossing 12th June 1815
                    
                    But for a state of ill health I should have done myself the honor of waiting on you at this time, It is a matter of the greatest importance that moves me to tresspass upon your time. After having Toiled with intense Labour for nearly 20 years to provide for a young and increasing family to see the little I have made about to be Jeopardized creates emotions not easily expressed. If I haed been engaged in business and had made bad calculations and I was about to sink after the other contracting party had done his part, however distressing it might be, I must then hold my peace. But when I know that we must make something upon a final settlement, And knowing that, never did contractors do their duty with better faith, to be refused or rather for advances to stop being made is a matter of such serious import that I am impelled forward in the presence of one who I have ever veiw as a noble and Generous personage. My Brother now bears a statement shewing that the war office is behind upwards of 260,000 dollars of accounts & abstracts actually forwarded. Our Mr Ward was there not many weeks since they then went over acc’ts. partially, but never touched extra rations. They stated they did not owe more than $50 or 60,000—when the extra parts of rations will amount to about 100,000 more besides we have since forwarded about 80,000 dollars worth. After these statements I cannot feel a doubt but that you will extend a redeeming hand to save men from sinking when every principle of humanity and Justice is with them. But my dear sir I have stated the amount that we have actually sent on. When we take into veiw the issues already made up to the first of June and even not yet come to us

and a deposite for 3 months already made at each post And transportation &c the Ballance in our favour is about 390,000. Now our debts are daily becoming due, we have debts at Philadelphia for money we were oblige to raise of the Banks here. For the purpose of meeting those debts, is what we want money. Independent of all this—Peace came at a time when few expeccted it, a Large army was in our district and must be provided for, to ensure this we made great purchases so that we have a great surplus on our hands—on account of the army being so suddenly decreased. But this we are making no demand for. But I know this must in your mind be a very st[r]ong reasons in our favour, having made such ample provison for the brave men fighting for our glorious cause. It may be that the item called extra sounds high. A good reason can be given. In the country of Mobile we could not at all times get the full ration. If any component part was Lacking the ballance was returned in this way. If we Issu[e]d meat and bread and could not get whisky soap candles vinegar & salt—the meat and bread only was returned. This of course caused the list of extra to swell high. I am dear sir with sincere respect and esteem your obt sert
                    
                        
                            James Johnson
                        
                    
                